Exhibit 10.2

SECURITIES PURCHASE

AGREEMENT

Dated as of November 16, 2009

by and among

AMBIENT CORPORATION

and

VICIS CAPITAL MASTER FUND





--------------------------------------------------------------------------------







SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT dated as of November 16, 2009 (this
“Agreement”) by and among Ambient Corporation, a Delaware corporation (the
“Company”) and Vicis Capital Master Fund, a series of the Vicis Capital Master
Trust, a trust formed under the laws of the Cayman Islands (“Vicis” or the
“Purchaser”).  

WHEREAS, the Company wishes to undertake a financing, and pursuant to the terms
and conditions of this Agreement, the Company wishes to issue and sell to the
Purchaser, and the Purchaser wishes to acquire from the Company, up to
20,000,000 shares (the “Acquired Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) and Series G Warrants to purchase
20,000,000 shares of Common Stock in the Form of Exhibit A attached hereto (a
“Series G Warrant”, and the shares of Common Stock issuable upon exercise
thereof, the “Warrant Shares”, together with the Acquired Shares, collectively,
the “Securities”).

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF SECURITIES

Section 1.1

Purchase and Sale of Securities.  Upon the following terms and conditions, the
Company shall issue, sell and deliver to the Purchaser, and the Purchaser shall
purchase from the Company, the Securities, in exchange for $3,000,000 (the
“Purchase Price”).  The Company and the Purchaser are executing and delivering
this Agreement in accordance with and in reliance upon the exemption from
securities registration afforded by Section 4(2) of the U.S. Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), including Regulation D (“Regulation D”), and/or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.

Section 1.2

Holdback; Release.  

(a)

As soon as reasonably practicable after the date hereof but in no event later
than the fifth business day thereafter, the Purchaser shall deposit an amount
equal to the Purchase Price (together with any interest accruing thereon, the
“Holdback Amount”) into the account indentified on Schedule 1.2(a) hereto (the
“Holdback Account”) until such time as funds may be released from the Holdback
Account pursuant to the terms of this Section 1.2.  Any and all withdrawals from
the Holdback Account shall require dual signatures, one signature being that of
an officer of the Company and one signature being that of a duly authorized
representative of the Purchaser.

(b)

Upon the Company’s written certification to the Purchaser that its Available
Cash (as defined below) is less than $1.5 million (each such instance being a
“Release Condition”), the Company shall be entitled to receive from the Holdback
Amount the sum of $500,000 (a “Release Amount”) and the Purchaser shall be
entitled to the issuance of 3,333,333 of the Acquired Shares and a Series G
Warrant for a corresponding number of shares of











--------------------------------------------------------------------------------







Common Stock (collectively, a “Tranche of Securities”). As used herein, the term
“Available Cash” shall mean the aggregate amount of all immediately available
funds that the Company has access to in bank accounts in its name.  As soon as
reasonably practicable after the Company provides such written certification to
the Purchaser that a Release Condition exists, but in any event within five (5)
business days thereafter, the Purchaser shall cooperate with the Company to
transfer a Release Amount to another account identified by the Company, and the
Company shall issue and deliver to the Purchaser a Tranche of Securities.  

(c)

Notwithstanding anything to the contrary contained herein, if funds remain in
the Holdback Account after 5:00 p.m. Eastern Time on June 30, 2011 (the
“Holdback Account Termination Time”), and the Purchaser and Company have not
mutually agreed to extend such Holdback Account Termination Time to a later
time, upon written notice to the Company, the Purchaser shall be entitled to the
return of the full amount of the Holdback Amount then remaining in the Holdback
Account.  As soon as reasonably practicable after the Purchaser provides such
notice to the Company, but in any event within five (5) business days
thereafter, the Company shall cooperate with the Purchaser to transfer the
remaining Holdback Amount to another account identified by the Purchaser.  

(d)

Each of the parties hereto acknowledges and agrees that irreparable damage would
occur in the event that any of the provisions of this Section 1.2 were not
performed by the Company, on the one hand, or the Purchaser on the other hand,
in accordance with the terms hereof or were otherwise breached by the Company,
on the one hand, or the Purchaser on the other hand. The parties further agree
that the Purchaser or the Company, as the case may be, shall be entitled to an
injunction or injunctions to prevent breaches of the provisions hereof and to
compel specific performance of the terms hereof, in addition to any other remedy
at law or equity.   

Section 1.3

Company Security Agreement.  All of the obligations of the Company under the
Transaction Documents shall be secured by a lien on all the personal property
and assets of the Company now existing or hereinafter acquired granted pursuant
to that certain Pledged Collateral Account Control Agreement, dated of even date
herewith (the “Account Control Agreement”) in the form attached hereto as
Exhibit B, the Security Agreement dated July 31, 2007 between the Company and
Vicis, as agent for the secured parties identified therein (“Security
Agreement”), which, except for Permitted Liens (as hereinafter defined), shall
be a first lien.  The parties acknowledge and agree that the term “Obligations”
as defined in the Security Agreement includes all of the obligations of the
Company to the Purchaser, including without limitation, those obligations of the
Company under the Transaction Documents.  The parties further acknowledge and
agree that the term “Collateral” as defined in the Security Agreement includes
the Holdback Amount.  

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Purchaser, as of the date hereof and as of each date
Securities are issued to the Purchaser hereunder (each a “Closing Date”) (except
as set forth on





2




--------------------------------------------------------------------------------







the Schedule of Exceptions delivered to the Purchaser with each numbered
Schedule corresponding to the section number herein or in the Commission
Documents (as defined below), as follows:

(a)

Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware  and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
 The Company does not have any Subsidiaries (as defined in Section 2.1(g)) or
own securities of any kind in any other entity.  The Company is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary except for any jurisdiction(s) (alone or
in the aggregate) in which the failure to be so qualified will not have a
Material Adverse Effect.  For the purposes of this Agreement, “Material Adverse
Effect” means (i) any material adverse effect on the business, operations,
properties, or financial condition of the Company or its Subsidiaries; (ii) any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company to timely perform any of
its obligations under this Agreement in any material respect; (iii) any material
adverse effect on the legality, validity or enforceability of any Transaction
Documents.  No proceeding or action has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification

(b)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement, the
Series G Warrant, the Account Control Agreement, the Registration Rights
Agreement of even date herewith between the parties in the form of Exhibit C
attached hereto (the “Registration Rights Agreement”), the Irrevocable Transfer
Agent Instructions (as defined in Section 5.1 hereof), and each of the other
agreements or instruments entered into, or delivered, by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and to issue and sell the Securities in accordance
with the terms hereof.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby, including, without limitation, the issuance
of the Securities, have been duly and validly authorized by all necessary
corporate action, and no further consent or authorization of the Company, its
Board of Directors or stockholders is required.  When executed and delivered by
the Company, each of the Transaction Documents shall constitute a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

(c)

Capitalization.  The authorized capital stock of the Company, the number of
shares of such capital stock issued and outstanding, and the number of shares of
capital stock reserved for issuance upon the exercise or conversion of all
outstanding warrants, stock options, and other securities issued by the Company,
as of the date hereof, are set forth on Schedule 2.1(c) hereto.  All of the
outstanding shares of the Common Stock and each other outstanding security of
the Company have been duly and validly authorized and validly issued,





3




--------------------------------------------------------------------------------







fully paid and nonassessable and were issued in accordance with the registration
or qualification provisions of the Securities Act, or pursuant to valid
exemptions therefrom.  No shares of Common Stock or any other security of the
Company are entitled to preemptive rights, registration rights, rights of first
refusal or similar rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into, or exercisable or exchangeable
for, any shares of capital stock of the Company.  Furthermore, there are no
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into, or exercisable or
exchangeable for, shares of capital stock of the Company.  The Company is not a
party to or bound by any agreement or understanding granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities.  The Company is not a party to, and it has no knowledge of, any
agreement or understanding restricting the voting or transfer of any shares of
the capital stock of the Company.  (i) There are no outstanding debt securities,
or other form of material debt of the Company, (ii) there are no contracts,
commitments, understandings, agreements or arrangements under which the Company
is required to register the sale of any of their securities under the Securities
Act, (iii) there are no outstanding securities of the Company which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings, agreements or arrangements by which the Company is or may become
bound to redeem a security of the Company, and (iv) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities.  Any Person (defined below) with
any right to purchase securities of the Company that would be triggered as a
result of the transactions contemplated hereby or by any of the other
Transaction Documents has irrevocably waived all such rights or the time for the
exercise of such rights has passed.  There are no options, warrants or other
outstanding securities of the Company (including, without limitation, any equity
securities issued pursuant to any Company Plan) the vesting of which will be
accelerated by the transactions contemplated hereby or by any of the other
Transaction Documents.  None of the transactions contemplated by this Agreement
or by any of the other Transaction Documents shall cause, directly or
indirectly, the acceleration of vesting of any options issued pursuant the
Company’s stock option plans.   The Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
 For purposes of this Agreement, “Person” shall mean an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.  The parties agree
that for purposes of this Section 2.1(c), only matters disclosed on
Schedule 2.1(c) will be deemed disclosed for purposes of this Agreement,
notwithstanding the fact such matter may be also disclosed in a Commission
Document.





4




--------------------------------------------------------------------------------







(d)

Issuance of Securities.  The Securities to be issued at each Closing have been
duly authorized by all necessary corporate action. When paid for or issued in
accordance with the terms hereof, the Securities shall be, validly issued and
outstanding, free and clear of all liens, encumbrances and rights of refusal of
any kind.  When the Warrant Shares are issued and paid for in accordance with
the terms of this Agreement and as set forth in the applicable warrant, as the
case may be, such shares will be duly authorized by all necessary corporate
action and validly issued and outstanding, fully paid and nonassessable, free
and clear of all liens, encumbrances and rights of refusal of any kind and the
holders shall be entitled to all rights accorded to a holder of Common Stock.   

(e)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the  Series G Warrant, and the consummation by the Company of the
transactions contemplated hereby and thereby, (including, without limitation,
the reservation for issuance of the Warrant Shares and the issuance of the
Securities as contemplated hereby) do not and will not (i) violate or conflict
with any provision of the Company’s Certificate of Incorporation (the
“Certificate”) or Bylaws (the “Bylaws”), each as amended to date, or any
certificate of designations, preferences or rights of any series of preferred
stock of the Company; (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Company is a party or by which the Company’s properties or assets are
bound, or (iii) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of each trading market on
which the Common Stock of the Company is listed, quoted or traded on the date
hereof (each a “Trading Market”) applicable to the Company or by which any
property or asset of the Company are bound or affected, except, with respect to
clauses (ii) and (iii) above for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect (excluding with
respect to federal securities laws ).  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization, or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) filings required under the Exchange Act
(as hereinafter defined) to disclose the existence of the transactions
contemplated by this Agreement, (ii) the filing of a registration statement
pursuant to the Registration Rights Agreement, (iii) application(s) to each
applicable Trading Market for the listing of the Warrant Shares for trading
thereon in the time and manner required thereby, and (iv) the filing of Form D
with the Commission and such filings as are required to be made under applicable
state securities laws.  The Company is unaware of any facts or circumstances
which might prevent the Company from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence.

(f)

Commission Documents, Financial Statements.  The Common Stock of the Company is
registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the Company, for the two years preceding the
date hereof,





5




--------------------------------------------------------------------------------







has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the Commission pursuant to the reporting requirements of
the Exchange Act.  At the times of their respective filings, all of the
aforementioned reports, schedules, forms, statements and other documents
required to be filed by it with the Commission, including, without limitation,
the Form 10-K for the fiscal year ended December 31, 2008 (the “Form 10-K” and,
together with the Quarterly Reports on Forms 10-Q for the quarters ended March
31, 2009, and June 30, 2009, and the Current Reports on Forms 8-K filed on each
of July 2, 2009, and September 11, 2009, the “Commission Documents”) complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Each registration statement and any amendment thereto
filed by the Company during the two years preceding the date hereof pursuant to
the Securities Act and the rules and regulations thereunder, as of the date such
statement or amendment became effective, complied as to form in all material
respects with the Securities Act and did not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein not misleading; and
each prospectus filed pursuant to Rule 424(b) under the Securities Act, as of
its issue date and as of the closing of any sale of securities pursuant thereto
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the Commission Documents complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission.  Such financial statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or year-end adjustments or may be condensed or summary statements),
and fairly present in all material respects the financial position of the
Company and its Subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).   

(g)

Subsidiaries. The Company has no subsidiaries other than Insulated Connections
Corporation Limited (the “Subsidiary”).  The Subsidiary currently has no assets
and is not currently conducting operations of any kind (business or otherwise),
and since January 1, 2001, has not conducted any such operations.  All of the
outstanding shares of capital stock of the Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.  There are no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon the Subsidiary for the purchase
or acquisition of any shares of capital stock of the Subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock.  Neither the Company nor the
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of the Subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence.  Neither the Company nor the Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Subsidiary.





6




--------------------------------------------------------------------------------







(h)

No Material Adverse Change.  Since December 31, 2008, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed in the
Commission Documents.

(i)

No Undisclosed Liabilities.  The Company has not incurred any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s business or which, individually or in
the aggregate, are not reasonably likely to have a Material Adverse Effect.

(j)

No Undisclosed Events or Circumstances.  Since December 31, 2008, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, which, under Exchange
Act, Securities Act, or rules or regulations of any Trading Market, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.  

(k)

Indebtedness.  Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company, or Indebtedness
for which the Company has commitments, unless previously disclosed in the
Commission Documents.  For the purposes of this Agreement, “Indebtedness” shall
mean (i) all indebtedness for borrowed money, (ii) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business),
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments, (iv) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, change, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.  For the purposes of this
Agreement, “Contingent Obligation” shall mean, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.  The Company
is not in violation of any term of any agreement relating to, or in default with
respect to, any Indebtedness, except any such violations or defaults as,
individually





7




--------------------------------------------------------------------------------







or in the aggregate, would not have a Material Adverse Effect.  The Company is
not a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect.

(l)

Title to Assets.  The Company has good and valid title to all of its real and
personal property, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances (“Liens”).  Any Permitted Liens do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property.  Any leases of the
Company are valid and subsisting and in full force and effect with which the
Company is in compliance.

(m)

Actions Pending.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Common Stock or the Company, any Subsidiary
or any of their respective officers, directors or properties before or by any
court, arbitrator, governmental or administrative agency, regulatory authority
 (federal, state, county, local or foreign) or Trading Market  (collectively, an
“Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.  To the Company’s knowledge,
neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.  There is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of the Company, threatened against or
involving the Company or any of its properties or assets, which individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.  There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any officers or directors of the Company in their capacities as such,
which individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(n)

Compliance.  

(i)

Neither the Company nor the Subsidiary (A) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (B) is in violation of any order of any
court, arbitrator or governmental body, or (C) is in violation of any of the
provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents.





8




--------------------------------------------------------------------------------







(ii)

The business of the Company has been and is presently being conducted in
accordance with all applicable foreign, federal, state and local governmental
laws, rules, regulations and ordinances (including, without limitation, the
rules and regulations of applicable communications and energy regulatory
authorities), except such that, individually or in the aggregate, the
noncompliance therewith could not reasonably be expected to have a Material
Adverse Effect.  The Company has all franchises, permits, licenses, consents and
other governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, and the Company
has not received any notice of proceedings relating to the revocation or
modification of any of the foregoing.

(o)

Taxes.  The Company has accurately prepared and filed all federal, state and
other tax returns required by law to be filed by it, has paid or made provisions
for the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company for all current taxes and other charges to which the Company is
subject and which are not currently due and payable.  None of the federal income
tax returns of the Company have been audited by the Internal Revenue Service.
 The Company has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company for any period, nor of any
basis for any such assessment, adjustment or contingency.

(p)

Certain Fees.  The Company has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with the Transaction Documents.  The Purchaser shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section incurred by the Company
that may be due in connection with the transactions contemplated by this
Agreement.  The Company shall pay, and hold the Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any claim for any such fees
created or incurred by the Company.

(q)

Disclosure.  The Company understands and confirms that the Purchaser will rely
on the foregoing representations in effecting transactions in securities of the
Company. Neither the representations and warranties contained in Section 2.1 of
this Agreement or the Schedules hereto nor any other documents, certificates,
instruments or other information furnished to the Purchaser by or on behalf of
the Company in connection with the transactions contemplated by this Agreement
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances under which they were made herein or therein, not
misleading.

(r)

Intellectual Property.  The Company and its Subsidiaries own or possess the
rights to use all patents, trademarks, domain names (whether or not registered)
and any patentable improvements or copyrightable derivative works thereof,
websites and intellectual





9




--------------------------------------------------------------------------------







property rights relating thereto, service marks, trade names, copyrights,
licenses and authorizations which are necessary for the conduct of its business
as now conducted (collectively, the “Intellectual Property Rights”) without any
conflict with the rights of others, except any failures as, individually or in
the aggregate, are not reasonably likely to have a Material Adverse Effect.
 Neither the Company nor any Subsidiary has received a written notice that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person.  To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable measures to protect the value
of the Intellectual Property Rights.

(s)

Environmental Compliance.  The Company has obtained all material approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any  Environmental Laws.  “Environmental Laws”
shall mean all applicable laws relating to the protection of the environment
including, without limitation, all requirements pertaining to reporting,
licensing, permitting, controlling, investigating or remediating emissions,
discharges, releases or threatened releases of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, materials or wastes,
whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature.  Except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect and to the knowledge of the Company, there are no past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting the Company that violate or may violate any Environmental Law
after the Closing Date or that may give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Environmental Law, or (ii) based
on or related to the manufacture, processing, distribution, use, treatment,
storage (including without limitation underground storage tanks), disposal,
transport or handling, or the emission, discharge, release or threatened release
of any hazardous substance.  

(t)

Books and Records; Internal Accounting and Disclosure Controls.  The records and
documents of the Company accurately reflect in all material respects the
information relating to the business of the Company, the location of its assets,
and the nature of all transactions giving rise to the obligations or accounts
receivable of the Company.  The Company maintains a system of internal
accounting controls sufficient, in the judgment of the Company’s board of
directors, to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences. The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company,
including its Subsidiaries, is made known to the certifying officers by others
within those





10




--------------------------------------------------------------------------------







entities, particularly during the period in which the Company’s most recently
filed periodic report under the Exchange Act, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the date prior to the filing date of
the most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 307(c) of Regulation S-B under the Exchange Act) or, to the
Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.  The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with United States GAAP and the applicable requirements of the
Exchange Act.

(u)

Material Agreements.  Except for the Transaction Documents (with respect to
clause (i) only), as disclosed in the Commission Documents or as set forth on
Schedule 2.1(u) hereto, or as would not be reasonably likely to have a Material
Adverse Effect, (i) the Company has performed all obligations required to be
performed by it to date under any written or oral contract, instrument,
agreement, commitment, obligation, plan or arrangement, filed or required to be
filed with the Commission (the “Material Agreements”), (ii) the Company has not
received any notice of default under any Material Agreement, (iii) the Company
is not in default under any Material Agreement now in effect, and no event has
occurred or circumstance exists that (with or without notice or lapse of time)
may contravene, conflict with or result in a violation or breach of, or give the
Company or any other entity the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any Material Agreement, (iv) each Material Agreement is in
full force and effect and is valid and enforceable in accordance with its terms.
 

(v)

Transactions with Affiliates.  There are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company or any of its customers or
suppliers on the one hand, and (b) on the other hand, any officer, employee,
consultant or director of the Company, or any person owning at least 5% of the
outstanding capital stock of the Company or any member of the immediate family
of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder which, in each case, is required
to be disclosed in the Commission Documents or in the Company’s most recently
filed definitive proxy statement on Schedule 14A, that is not so disclosed in
the Commission Documents or in such proxy statement.

(w)

Securities Act of 1933.  Based in material part upon the representations herein
of the Purchaser, the Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Securities hereunder (except in the case of state securities laws,
for any failures to comply that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect).  Assuming the accuracy of
the representations and warranties in Section 2.2 hereof, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the





11




--------------------------------------------------------------------------------







Purchaser as is contemplated hereby. Neither the Company nor anyone acting on
its behalf, directly or indirectly, has or will sell, offer to sell or solicit
offers to buy any of the Securities or similar securities to, or solicit offers
with respect thereto from, or enter into any negotiations relating thereto with,
any Person, or has taken or will take any action so as to either (i) bring the
issuance and sale of any of the Securities under the registration provisions of
the Securities Act or  applicable state securities laws, or (ii) trigger
shareholder approval provisions under the rules or regulations of any Trading
Market.  Neither the Company nor any of its affiliates, nor any Person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of any of the Securities.

(x)

Employees.  The Company is not a party to any collective bargaining arrangements
or agreements covering any of its employees, nor does it employ any member of a
union.  The Company does not have any employment contract, agreement regarding
proprietary information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company required to be disclosed in the Commission
Documents that is not so disclosed. Neither the Company, nor any employee to the
knowledge of the Company, is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant.  The Company is in compliance with all federal, state, local and
foreign laws and regulations respecting employment and employment practices,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.  No officer, consultant or
key employee of the Company whose termination, either individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company.  No material
labor dispute exists or, to the knowledge of the Company, is imminent with
respect to any of the employees of the Company which could reasonably be
expected to result in a Material Adverse Effect.

(y)

Absence of Certain Developments.  Since December 31, 2008, the Company has not:

(i)

issued any stock, bonds or other corporate securities or any right, options or
warrants with respect thereto, except pursuant to the exercise or conversion of
securities outstanding as of such date;

(ii)

borrowed any amount in excess of $100,000 or incurred or become subject to any
other liabilities in excess of $100,000 (absolute or contingent) except current
liabilities incurred in the ordinary course of business which are comparable in
nature and amount to the current liabilities incurred in the ordinary course of
business during the comparable portion of its prior fiscal year, as adjusted to
reflect the current nature and volume of the business of the Company;





12




--------------------------------------------------------------------------------







(iii)

discharged or satisfied any lien or encumbrance in excess of $100,000 or paid
any obligation or liability (absolute or contingent) in excess of $100,000,
other than current liabilities paid in the ordinary course of business;

(iv)

declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $50,000 individually or $100,000 in the aggregate;

(v)

sold, assigned or transferred any other tangible assets, or canceled any debts
or claims, in each case in excess of $100,000, except in the ordinary course of
business;

(vi)

sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $100,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchaser or their representatives;

(vii)

suffered any material losses or waived any rights of material value, whether or
not in the ordinary course of business, or suffered the loss of any material
amount of prospective business;

(viii)

made any changes in employee compensation except in the ordinary course of
business and consistent with past practices;

(ix)

made capital expenditures or commitments therefor that aggregate in excess of
$100,000;

(x)

entered into any material transaction, whether or not in the ordinary course of
business which has not been disclosed in the Commission Documents;

(xi)

made charitable contributions or pledges in excess of $10,000;

(xii)

suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

(xiii)

experienced any material problems with labor or management in connection with
the terms and conditions of their employment;

(xiv)

altered its method of accounting;

(xv)

issued any equity securities to any officer, director or affiliate, except
pursuant to existing Company stock option plans;

(xvi)

taken any steps to seek protection pursuant to any bankruptcy or similar law; or





13




--------------------------------------------------------------------------------







(xvii)

entered into an agreement, written or otherwise, to take any of the foregoing
actions.

(z)

Investment Company Act Status.  The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company”, an
“affiliated person” of, “promoter” for or “principal underwriter” for, or an
entity “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

(aa)

ERISA.  No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company which is or
would be materially adverse to the Company.  The execution and delivery of this
Agreement and the issuance and sale of the Securities will not involve any
transaction which is subject to the prohibitions of Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or in connection
with which a tax could be imposed pursuant to Section 4975 of the Internal
Revenue Code of 1986, as amended, provided that, if any of the Purchaser, or any
person or entity that owns a beneficial interest in any of the Purchaser, is an
“employee pension benefit plan” (within the meaning of Section 3(2) of ERISA)
with respect to which the Company is a “party in interest” (within the meaning
of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of
ERISA, if applicable, are met.  As used in this Section 2.1(aa), the term “Plan”
shall mean an “employee pension benefit plan” (as defined in Section 3 of ERISA)
which is or has been established or maintained, or to which contributions are or
have been made, by the Company or by any trade or business, whether or not
incorporated, which, together with the Company, is under common control, as
described in Section 414(b) or (c) of the Code.

(bb)

No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Securities pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act in a manner that would prevent the Company from selling the
Securities pursuant to Regulation D and Rule 506 thereof under the Securities
Act, nor will the Company or any of its affiliates or subsidiaries take any
action or steps that would cause the offering of the Securities to be integrated
with other offerings.  The Company does not have any registration statement
pending before the Commission or currently under the Commission’s review.  Since
December 1, 2006, the Company has not offered or sold any of its equity
securities or debt securities convertible into shares of Common Stock.

(cc)

Sarbanes-Oxley Act.  The Company is in compliance with the applicable provisions
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the rules and
regulations promulgated thereunder, that are effective and presently applicable
to the Company and intends to comply with other applicable provisions of the
Sarbanes-Oxley Act, and the rules and regulations promulgated thereunder, upon
the effectiveness and applicability of such provisions with respect to the
Company.

(dd)

Dilutive Effect.  The Company understands and acknowledges that its obligation
to issue the Warrant Shares upon the exercise of the Series G Warrant and the





14




--------------------------------------------------------------------------------







Amended Vicis Warrants in accordance with this Agreement and the applicable
warrant, is, in each case, absolute and unconditional regardless of the dilutive
effect that such issuance may have on the ownership interest of other
stockholders of the Company.

(ee)

DTC Status.  The Company’s current transfer agent is a participant in and the
Common Stock is eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program.  

(ff)

Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage of at least $10 million.  To the best of Company’s
knowledge, such insurance contracts and policies are accurate and complete.
 Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

(gg)

Solvency.  After giving effect to the transactions contemplated hereby, the
Company will not be Insolvent (as hereinafter defined). For purposes of this
Agreement, “Insolvent” means (i) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (ii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iii) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted. The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the date hereof nor does it have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or similar
proceedings or any knowledge of any fact which would reasonably lead a creditor
to do so.

(hh)

Listing and Maintenance Requirements.  The Company’s Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such maintenance requirements.

(ii)

Application of Takeover Protections.  The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or





15




--------------------------------------------------------------------------------







could become applicable to the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation the Company’s issuance of
the Securities and the Purchaser’ ownership of the Securities.

(jj)

Foreign Corrupt Practices.  Neither the Company nor any Subsidiary, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company or any Subsidiary, has (i) directly or indirectly, used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is  in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

(kk)

Off-Balance Sheet Arrangements.  There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its Exchange Act
filings and is not so disclosed or that otherwise would be reasonably likely to
have a Material Adverse Effect.

(ll)

Manipulation of Price.  The Company has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result or that could reasonably be expected to cause or result, in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities or (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities.

(mm)

Inventory.  All inventory of the Company consists of a quality and quantity
usable and salable in the ordinary course of business, except for obsolete items
and items of below-standard quality, all of which have been or will be written
off or written down to net realizable value on the audited consolidated balance
sheet of the Company and its Subsidiaries as of December 31, 2008.  The
quantities of each type of inventory (whether raw materials, work-in-process, or
finished goods) are not excessive, but are reasonable and warranted in the
present circumstances of the Company.

(nn)

No Disagreements with Accountants. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the accountants formerly or presently employed by the Company.

Section 2.2

Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Company as follows as of the date hereof and as
of each Closing Date:

(a)

Organization and Standing of the Purchaser.  The Purchaser is a trust organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization.





16




--------------------------------------------------------------------------------







(b)

Authorization and Power.  The Purchaser has the requisite power and authority to
enter into and perform its obligations under the Transaction Documents and to
purchase the Securities being sold to it hereunder.  The execution, delivery and
performance of the Transaction Documents by the Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action, and no further consent or authorization of the Purchaser is
required.  When executed and delivered by the Purchaser, the other Transaction
Documents shall constitute valid and binding obligations of the Purchaser
enforceable against the Purchaser in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

(c)

No Conflict.  The execution, delivery and performance of the Transaction
Documents by the Purchaser and the consummation by the Purchaser of the
transactions contemplated thereby and hereby do not and will not (i) violate any
provision of the Purchaser’s charter or organizational documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Purchaser is a party or by which the Purchaser’s respective
properties or assets are bound, or (iii) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Purchaser or by which any property or asset of the Purchaser are bound or
affected, except, in all cases, other than violations pursuant to clauses (ii)
or (iii) (with respect to federal and state securities laws) above, except, for
such conflicts, defaults, terminations, amendments, acceleration, cancellations
and violations as would not, individually or in the aggregate, materially and
adversely affect the Purchaser’s ability to perform its obligations under the
Transaction Documents.  

(d)

Acquisition for Investment.  The Purchaser is purchasing the Securities solely
for its own account and not with a view to, or for sale in connection with,
public sale or distribution thereof.  The Purchaser does not have a present
intention to sell the Securities, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution thereof to or through
any person or entity; provided, however, that by making the representations
herein, the Purchaser does not agree to hold the Securities for any minimum or
other specific term and reserves the right to dispose of it at any time in
accordance with federal and state securities laws applicable to such
disposition.  The Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Purchaser is capable of
evaluating the merits and risks of Purchaser’s investment in the Company,
(ii) is able to bear the financial risks associated with an investment in the
Securities and (iii) has been given full access to such records of the Company
and to the officers of the Company as it has deemed necessary or appropriate to
conduct its due diligence investigation.  The Purchaser understands that its
investment in the Securities involves a high degree of risk.

(e)

Rule 144.  The Purchaser understands that the Securities must be held
indefinitely unless they are registered under the Securities Act or an exemption
from registration is available.  The Purchaser acknowledges that it is familiar
with Rule 144 of the rules and





17




--------------------------------------------------------------------------------







regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that the Purchaser has been advised that Rule
144 permits resales only under certain circumstances.  The Purchaser understands
that to the extent that Rule 144 is not available, the Purchaser will be unable
to sell the Securities without either registration under the Securities Act or
the existence of another exemption from such registration requirement.

(f)

General.  The Purchaser understands that the Securities are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of the Purchaser to acquire
the Securities.  The Purchaser understands that no United States federal or
state agency or any government or governmental agency has passed upon or made
any recommendation or endorsement of the Securities.  

(g)

No General Solicitation.  The Purchaser acknowledges that the Securities were
not offered to the Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, Internet website or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which the Purchaser was invited by any of the foregoing means of communications.
 The Purchaser, in making the decision to purchase the Securities, has relied
upon independent investigation made by it and its advisors.

(h)

Accredited Investor.  The Purchaser is an “accredited investor” (as defined in
Rule 501 of Regulation D), and the Purchaser has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Securities.  The Purchaser is not required to be registered as
a broker-dealer under Section 15 of the Exchange Act and the Purchaser is not a
broker-dealer.  The Purchaser acknowledges that an investment in the Securities
is speculative and involves a high degree of risk.  

(i)

Certain Fees.  The Purchaser has not employed any broker or finder or incurred
any liability for any brokerage or investment banking fees, commissions,
finders’ structuring fees, financial advisory fees or other similar fees in
connection with the Transaction Documents.

(j)

No Trading.  Commencing on the date that the Purchaser was initially contacted
regarding an investment in the Securities, the Purchaser has not engaged in any
short sale of the Common Stock and will not engage in any short sale of the
Common Stock prior to the date that is thirty (30) days following the date that
the transactions contemplated by this Agreement are announced pursuant to
Section 3.10 hereof.

(k)

Due Diligence. The Purchaser hereby represents that, in connection with the
Purchaser’s investment or the Purchaser’s decision to purchase the Securities,
the Purchaser has not relied on any statement or representation of any Person,
including any such statement or representation by the Company or any of its
controlling Persons, officers, directors, partners, agents and employees or any
of its respective attorneys, except as specifically set forth herein..





18




--------------------------------------------------------------------------------







ARTICLE III

COVENANTS

For so long as any of the Securities are outstanding, the Company covenants with
the Purchaser as follows, which covenants are for the benefit of the Purchaser
and their respective permitted assignees.

Section 3.1

Securities Compliance.  The Company shall notify the Commission in accordance
with its rules and regulations, of the transactions contemplated by any of the
Transaction Documents and shall take all other necessary action and proceedings
as may be required and permitted by applicable law, rule and regulation, for the
legal and valid issuance of the Securities to the Purchaser, or their subsequent
holders.

Section 3.2

Registration and Listing.  The Company shall cause its Common Stock to continue
to be registered under Sections 12(b) or 12(g) of the Exchange Act, to comply in
all respects with its reporting and filing obligations under the Exchange Act,
to comply with all requirements related to any registration statement filed
pursuant to this Agreement, and to not take any action or file any document
(whether or not permitted by the Securities Act or the rules promulgated
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under the Exchange Act or Securities Act,
except as permitted herein.  The Company will take all action necessary to
continue the listing or trading of its Common Stock on the Trading Market, and
as soon as reasonably practicable following the Closing to list all of the
Acquired Shares and Warrant Shares on such Trading Market. The Company further
agrees, if the Company applies to have the Common Stock traded on any other
Trading Market, it will include in such application all of the Acquired Shares
and Warrant Shares, and will take such other action as is necessary to cause all
of the Acquired Shares and Warrant Shares to be listed on such other Trading
Market as promptly as possible.  The Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.  Subject to
the terms of the Transaction Documents, the Company further covenants that it
will take such further action as the Purchaser may reasonably request, all to
the extent required from time to time to enable the Purchaser to sell the
Acquired Shares and Warrant Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act.  Upon the request of the Purchaser, the Company shall
deliver to the Purchaser a written certification of a duly authorized officer as
to whether it has complied with the issuer requirements of Rule 144.

Section 3.3

Inspection Rights.  Provided the same would not be in violation of Regulation
FD, the Company shall permit, during normal business hours and upon reasonable
request and reasonable notice, the Purchaser or any employees, agents or
representatives thereof, so long as the Purchaser shall beneficially own any
Acquired Shares or Warrant Shares, for purposes reasonably related to the
Purchaser’s interests as a stockholder, to examine the publicly available,
non-confidential records and books of account of, and visit and inspect the
properties, assets, operations and business of the Company, and to discuss the
publicly available, non-confidential affairs, finances and accounts of the
Company with any of its officers, consultants,





19




--------------------------------------------------------------------------------







directors and key employees.  Nothing contained herein shall be construed to
limit any rights which a holder of any Securities may otherwise have with
respect to the books and records of the Company and its subsidiaries, to inspect
its properties or to discuss its affairs, finances and accounts.

Section 3.4

Compliance with Laws.  The Company shall and shall cause each of its
subsidiaries to duly comply in all material respects with any material laws,
ordinances, rules and regulations of any foreign, federal, state or local
government or any agency thereof, or any writ, order or decree, and conform to
all valid requirements of governmental authorities relating to the conduct of
their respective businesses, properties or assets.

Section 3.5

Keeping of Records and Books of Account.  The Company shall keep adequate
records and books of account, in which full, true and complete entries will be
made in accordance with GAAP consistently applied, reflecting all financial
transactions of the Company and its Subsidiaries, and in which, for each fiscal
year, all proper reserves for depreciation, depletion, obsolescence,
amortization, taxes, bad debts and other purposes in connection with its
business shall be made.

Section 3.6

Reporting Requirements.  If the Commission ceases making the Company’s periodic
reports available via the Internet without charge, then the Company shall
furnish the following to the Purchaser so long as the Purchaser shall
beneficially own Acquired Shares or Warrant Shares:

(a)

Quarterly Reports filed with the Commission on Form 10-Q as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission;

(b)

Annual Reports filed with the Commission on Form 10-K as soon as practical after
the document is filed with the Commission, and in any event within five (5) days
after the document is filed with the Commission; and

(c)

Copies of all notices, information and proxy statements in connection with any
meetings that are, in each case, provided to holders of shares of Common Stock,
contemporaneously with the delivery of such notices or information to such
holders of Common Stock.

Section 3.7

Other Agreements.  The Company shall not enter into any agreement in which the
terms of such agreement would restrict or impair the right or ability to perform
of the Company under any Transaction Document.

Section 3.8

Use of Proceeds.  The net proceeds from the sale of the Securities hereunder
shall be used by the Company for working capital, general corporate purposes and
 the funding of the Company’s strategic initiatives and not to redeem any Common
Stock or securities convertible, exercisable or exchangeable into Common Stock
or to settle any outstanding litigation.





20




--------------------------------------------------------------------------------







Section 3.9

Reporting Status.  For so long as a Purchaser beneficially owns any of the
Securities, and until such time as all the Securities are saleable by the
Purchaser under Rule 144 under the Securities Act without regard to volume and
manner of sale limitations, the Company shall timely file all reports required
to be filed with the Commission pursuant to the Exchange Act, and the Company
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would permit such termination.  As long as the Purchaser owns Securities, the
Company will prepare and furnish to the Purchaser and make publicly available in
accordance with Rule 144 or any successor rule such information as is required
for the Purchaser to sell the Securities under Rule 144.  The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, all to the extent required from time to time to enable such
Person to sell such Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144.

Section 3.10

Disclosure of Transaction.  The Company shall issue a press release describing
the material terms of the transactions contemplated hereby (the “Press Release”)
on the date hereof; provided, however, that if this Agreement is executed after
4:00 P.M. Eastern Time on any Trading Day, the Company shall issue the Press
Release no later than 9:00 A.M. Eastern Time on the first Trading Day following
the date hereof.  The Company shall also file with the Commission a Current
Report on Form 8-K (the “Form 8-K”) describing the material terms of the
transactions contemplated hereby as soon as practicable following the date
hereof, but in no event more than two (2) Trading Days following such date,
which Press Release and Form 8-K shall be subject to prior review and reasonable
comment by the Purchaser.  “Trading Day” means any day during which the
principal exchange on which the Common Stock is traded shall be open for
trading.  

Section 3.11

Disclosure of Material Information.  The Company covenants and agrees that
neither it nor any other person acting on its behalf has provided or will
provide the Purchaser or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto the Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that the Purchaser shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

Section 3.12

Pledge of Securities.  The Company acknowledges that the Securities may be
pledged by the Purchaser in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities.  The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and the Purchaser effecting a pledge of the Securities
shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document; provided that the Purchaser and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of the Securities to such pledgee. At the
Purchaser’s expense, the Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Purchaser.

Section 3.13

[Intentionally Omitted].





21




--------------------------------------------------------------------------------







Section 3.14

[Intentionally Omitted].

Section 3.15

Reservation of Shares.  So long as any portion of the Series G Warrant remains
outstanding, the Company shall take all action necessary to at all times have
authorized and reserved solely for the purpose of issuance of the Warrant
Shares, one hundred percent (100%) of the aggregate number of shares of Common
Stock needed to provide for the issuance of the Warrant Shares

Section 3.16

Subsequent Financings.  

(a)

For a period of one (1) year following the Closing Date, the Company covenants
and agrees to promptly notify (in no event later than five (5) days after making
or receiving an applicable offer) in writing (a “Rights Notice”) the Purchaser
of the terms and conditions of any proposed private offer or sale to, or
exchange with (or other type of distribution to) any third party (a “Subsequent
Financing”), of Common Stock or any debt or equity securities convertible,
exercisable or exchangeable into Common Stock; provided, however, prior to
delivering a Rights Notice to the Purchaser, the Company shall first deliver to
the Purchaser a written notice of the Company’s intention to effect a Subsequent
Financing (“Pre-Notice”) within three (3) Trading Days of making or receiving an
applicable offer, which Pre-Notice shall ask the Purchaser if it wants to review
the details of such financing.  The Purchaser must notify the Company within
three (3) Trading Days of receipt of the Pre-Notice that the Purchaser elects to
review the details of such financing (“Pre-Notice Acceptance”).  Upon the
Company’s receipt of a Pre-Notice Acceptance, and only upon the Company’s
receipt of a Pre-Notice Acceptance, the Company shall promptly, but no later
than two (2) Trading Days after such receipt, deliver a Rights Notice to the
Purchaser.  The Rights Notice shall describe, in reasonable detail, the proposed
Subsequent Financing, the names and investment amounts of all investors
participating in the Subsequent Financing, the proposed closing date of the
Subsequent Financing, which shall be within twenty (20) calendar days from the
date of the Rights Notice, and all of the terms and conditions thereof and
proposed definitive documentation to be entered into in connection therewith.
 The Rights Notice shall provide the Purchaser an option (the “Rights Option”)
during the five (5) Trading Days following delivery of the Rights Notice (the
“Option Period”) to inform the Company whether the Purchaser will purchase all
or a portion of the securities being offered in such Subsequent Financing on the
same, absolute terms and conditions as contemplated by such Subsequent
Financing.  For the avoidance of doubt, the Purchaser may elect to participate
in up to 100% of the Subsequent Financing.  Delivery of any Rights Notice
constitutes a representation and warranty by the Company that there are no other
material terms and conditions, arrangements, agreements or otherwise except for
those disclosed in the Rights Notice, to provide additional compensation to any
party participating in any proposed Subsequent Financing, including, but not
limited to, additional compensation based on changes in the Purchase Price or
any type of reset or adjustment of a purchase or conversion price or to issue
additional securities at any time after the closing date of a Subsequent
Financing.  If the Company does not receive notice of exercise of the Rights
Option from the Purchaser within the Option Period, the Company shall have the
right to close the Subsequent Financing on the scheduled closing date with a
third party; provided that all of the material terms and conditions of the
closing are the same as those provided to the Purchaser in the Rights Notice.
 If the closing of the proposed Subsequent Financing does not occur within five
(5) Trading Days of that date, any closing of the contemplated Subsequent
Financing or any other





22




--------------------------------------------------------------------------------







Subsequent Financing shall be subject to all of the provisions of this
Section 3.16(a), including, without limitation, the delivery of a new Rights
Notice.  The provisions of this Section 3.16(a) shall not apply to issuances of
securities in a Permitted Financing.   

(b)

For purposes of this Agreement, a Permitted Financing (as defined hereinafter)
shall not be considered a Subsequent Financing.  A “Permitted Financing” shall
mean (i) securities issued (other than for cash) in connection with a merger,
acquisition, or consolidation, (ii) securities issued pursuant to the conversion
or exercise of convertible or exercisable securities issued or outstanding on or
prior to the date of this Agreement or issued pursuant to this Agreement (so
long as the conversion or exercise price of such securities is not lowered to a
price below $.035 per share, and so long as the number of shares of Common Stock
underlying such securities is not otherwise increased), (iii) securities issued
in connection with bona fide strategic license agreements or other partnering
arrangements (whether or not existing as of the date hereof) with a third party
(whether or not affiliated with the Company as of the date hereof)  so long as
such issuances are not for the sole purpose of raising capital, (iv) Common
Stock issued or the issuance or grants of options to purchase Common Stock
pursuant to the Company’s stock option plans and employee stock purchase plans
or non-employee directors stock option or purchase plans, in each case approved
by the Company’s Board of Directors; provided that, the aggregate amount of
Common Stock and Common Stock underlying options issued pursuant to such plans
shall not exceed ten percent (10%) of the total amount of Common Stock then
issued and outstanding, and (v) securities issued for services provided to the
Company by public or investor relations firms and approved by the Company’s
Board of Directors.

Section 3.17

Additional Affirmative Covenants.  The Company hereby covenants and agrees, so
long as any of the Securities remains outstanding, as follows:

(a)

Maintenance of Corporate Existence.  The Company shall and shall cause its
subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all material terms of licenses and other rights to use
licenses, trademarks, trade names, service marks, copyrights, patents or
processes owned or possessed by it and necessary to the conduct of its business.

(b)

Maintenance of Office.  The Company will maintain its principal office at the
address of the Company set forth in Section 7.4 of this Agreement where notices,
presentments and demands in respect of this Agreement and any of the Securities
may be made upon the Company, until such time as the Company shall notify the
holders of the Securities in writing, at least thirty (30) days prior thereto,
of any change of location of such office.

(c)

Maintenance of Properties.  The Company shall and shall cause its Subsidiaries
to, keep each of its properties necessary to the conduct of its business in good
repair, working order and condition, reasonable wear and tear excepted, and from
time to time make all needful and proper repairs, renewals, replacements,
additions and improvements thereto; and the Company shall and shall its
Subsidiaries to at all times comply with each material provision of all leases
to which it is a party or under which it occupies property.





23




--------------------------------------------------------------------------------







(d)

Payment of Taxes.  The Company shall and shall cause its Subsidiaries to,
promptly pay and discharge, or cause to be paid and discharged when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, assets, property or business of the Company
and its Subsidiaries; provided, however, that any such tax, assessment, charge
or levy need not be paid if the validity thereof shall be contested timely and
in good faith by appropriate proceedings, if the Company or its Subsidiaries
shall have set aside on its books adequate reserves with respect thereto, and
the failure to pay shall not be prejudicial in any material respect to the
holders of the Securities, and provided, further, that the Company or its
Subsidiaries will pay or cause to be paid any such tax, assessment, charge or
levy forthwith upon the commencement of proceedings to foreclose any lien which
may have attached as security therefor.  

(e)

Payment of Indebtedness.  The Company shall and shall cause its Subsidiaries to
pay or cause to be paid all Indebtedness incident to the operations of the
Company or its Subsidiaries (including, without limitation, claims or demands of
workmen, materialmen, vendors, suppliers, mechanics, carriers, warehousemen and
landlords) which, if unpaid might become a lien (except for Permitted Liens
(defined below)) upon the assets or property of the Company or its Subsidiaries.

(f)

Maintenance of Insurance.  The Company shall and shall cause its Subsidiaries
to, keep its assets which are of an insurable character insured by financially
sound and reputable insurers against loss or damage by theft, fire, explosion
and other risks customarily insured against by companies in the line of business
of the Company or its Subsidiaries, in amounts sufficient to prevent the Company
and its Subsidiaries from becoming a co-insurer of the property insured; and the
Company shall and shall cause its Subsidiaries to maintain, with financially
sound and reputable insurers, insurance against other hazards and risks and
liability to persons and property to the extent and in the manner customary for
companies in similar businesses similarly situated or as may be required by law,
including, without limitation, general liability, fire and business interruption
insurance, and product liability insurance as may be required pursuant to any
license agreement to which the Company or its Subsidiaries is a party or by
which it is bound.

(g)

Notice of Adverse Change.  The Company shall promptly give notice to all holders
of any Securities (but in any event within seven (7) days) after becoming aware
of the existence of any condition or event which constitutes, or the occurrence
of, any of the following:

(i)

any other event of noncompliance by the Company or its Subsidiaries under this
Agreement;

(ii)

the institution or threatening of institution of an action, suit or proceeding
against the Company or any Subsidiaries before any court, administrative agency
or arbitrator, including, without limitation, any action of a foreign government
or instrumentality, which, if adversely decided, could materially adversely
affect the business, prospects, properties, financial condition or results of
operations of the Company and its Subsidiaries, taken as a whole whether or not
arising in the ordinary course of business; or





24




--------------------------------------------------------------------------------







(iii)

any information relating to the Company or any subsidiary which could reasonably
be expected to materially and adversely affect (A) the assets, property,
business or condition (financial or otherwise) of the Company, to the extent
that applicable provisions of the Exchange Act, Securities Act or rules or
regulations of a Trading Market would require disclosure of such information, or
(B) its ability to perform the terms of this Agreement.  

Any notice given under this Section 3.17(g) shall specify the nature and period
of existence of the condition, event, information, development or circumstance,
the anticipated effect thereof and what actions the Company has taken and/or
proposes to take with respect thereto.

(h)

Compliance With Agreements.  The Company shall and shall cause its Subsidiaries
to comply in all material respects, with the terms and conditions of all
material agreements, commitments or instruments to which the Company or any of
its Subsidiaries is a party or by which it or they may be bound.

(i)

Protection of Licenses, etc.  The Company shall, and shall cause its
Subsidiaries to, maintain, defend and protect to the best of their ability
licenses and sublicenses (and to the extent the Company or a Subsidiaries is a
licensee or sublicensee under any license or sublicense, as permitted by the
license or sublicense agreement), trademarks, trade names, service marks,
patents and applications therefor and other proprietary information owned or
used by it or them and shall keep duplicate copies of any licenses, trademarks,
service marks or patents owned or used by it, if any, at a secure place selected
by the Company.

(j)

Further Assurances.  From time to time the Company shall execute and deliver to
the Purchaser and the Purchaser shall execute and deliver to the Company such
other instruments, certificates, agreements and documents and take such other
action and do all other things as may be reasonably requested by the other party
in order to implement or effectuate the terms and provisions of this Agreement
and any of the Securities.

Section 3.18

Additional Negative Covenants.   The Company hereby covenants and agrees, so
long as any of the Securities remains outstanding, it will not (and not allow
any of its Subsidiaries to), directly or indirectly, without the prior written
consent of the Majority Holders, as follows:

(a)

Reclassification.  Effect any reclassification of the Common Stock.

(b)

Liens.  Except as otherwise provided in this Agreement, create, incur, assume or
permit to exist any mortgage, lien, pledge, charge, security interest or other
encumbrance, or any interest or title of any vendor, lessor, lender or other
secured party to or of the Company or any subsidiary under any conditional sale
or other title retention agreement or any capital lease, upon or with respect to
any property or asset of the Company or any Subsidiary (each a “Lien” and
collectively, “Liens”), except that the foregoing restrictions shall not apply
to:

(i)

liens for taxes, assessments and other governmental charges, if payment thereof
shall not at the time be required to be made, and provided such reserve as shall
be required by generally accepted accounting principles consistently applied
shall have been made therefor;





25




--------------------------------------------------------------------------------







(ii)

liens of workmen, materialmen, vendors, suppliers, mechanics, carriers,
warehouseman and landlords or other like liens, incurred in the ordinary course
of business for sums not then due or being contested in good faith, if an
adverse decision in which contest would not materially affect the business of
the Company;

(iii)

liens securing indebtedness of the Company or any subsidiaries which is in an
aggregate principal amount not exceeding $500,000 and which liens are
subordinate to liens on the same assets held by the Purchaser;

(iv)

statutory liens of landlords, statutory liens of banks and rights of set-off,
and other liens imposed by law, in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that are being contested in good faith by appropriate proceedings, so long
as such reserves or other appropriate provisions, if any, as shall be required
by generally accepted accounting principles shall have been made for any such
contested amounts;

(v)

liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);

(vi)

any attachment or judgment lien not constituting an Event of Default (as that
term is defined in prior securities purchase agreements between the parties);

(vii)

easements, rights-of-way, restrictions, encroachments, and other minor defects
or irregularities in title, in each case which do not and will not interfere in
any material respect with the ordinary conduct of the business of the Company or
any of its subsidiaries;

(viii)

any (i) interest or title of a lessor or sublessor under any lease,
(ii) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii), so long as the holder of such restriction or
encumbrance agrees to recognize the rights of such lessee or sublessee under
such lease;

(ix)

liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

(x)

any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(xi)

liens securing obligations (other than obligations representing debt for
borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Company and its
subsidiaries; and





26




--------------------------------------------------------------------------------







(xii)

the replacement, extension or renewal of any lien permitted by this
Section 3.18(b) upon or in the same property theretofore subject or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the indebtedness secured thereby.

All of the Foregoing Liens described in subsections (i) – (xii) above shall be
referred to as “Permitted Liens”.

(c)

Indebtedness.  Create, incur, assume, suffer, permit to exist, or guarantee,
directly or indirectly, any Indebtedness, excluding, however, from the operation
of this covenant:

(i)

any Indebtedness or the incurring, creating or assumption of any Indebtedness
secured by liens permitted by the provisions of Section 3.18(b) above;

(ii)

the endorsement of instruments for the purpose of deposit or collection in the
ordinary course of business;

(iii)

Indebtedness which may, from time to time be incurred or guaranteed by the
Company which in the aggregate principal amount does not exceed $500,000 and is
subordinate to those certain Debentures previously issued by the Company to
Purchaser (“the Notes”);

(iv)

Indebtedness under the Notes or disclosed in the Commission Documents filed
prior to the date hereof and otherwise existing on the date hereof;

(v)

Indebtedness relating to contingent obligations of the Company and its
Subsidiaries under guaranties in the ordinary course of business of the
obligations of suppliers, customers, and licensees of the Company and its
Subsidiaries;

(vi)

Indebtedness relating to loans from the Company to its Subsidiaries;

(vii)

Indebtedness relating to capital leases in an amount not to exceed $500,000;

(viii)

accounts or notes payable arising out of the purchase of merchandise or services
in the ordinary course of business; or

(ix)

Indebtedness (if any) expressly permitted by, and in accordance with, the terms
and conditions of this Agreement.

(d)

Liquidation or Sale.  Sell, transfer, lease or otherwise dispose of 50% or more
of its consolidated assets (as shown on the most recent financial statements of
the Company or a Subsidiary, as the case may be) in any single transaction or
series of related transactions (other than the sale of inventory in the ordinary
course of business), or liquidate, dissolve, recapitalize or reorganize in any
form of transaction, or acquire all or substantially all of the capital stock or
assets of another business or entity to the extent not otherwise permitted by
this Agreement.





27




--------------------------------------------------------------------------------







(e)

Change of Control Transaction.  Enter into a Change in Control Transaction with
out the consent of the Majority Holders. For purposes of this Agreement, “Change
in Control Transaction” means, except with respect to acquisitions by the
Company in the normal course of business, the occurrence of (i) an acquisition
by an individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
promulgated under the Exchange Act) of effective control (whether through legal
or beneficial ownership of capital stock of the Company, by contract or
otherwise) of in excess of fifty percent (50%) of the voting securities of the
Company (except that the acquisition of voting securities by the Purchaser shall
not constitute a Change of Control Transaction for purposes hereof), (ii) the
merger or consolidation of the Company or any subsidiary of the Company in one
or a series of related transactions with or into another entity (except in
connection with a merger involving the Company solely for the purpose, and with
the sole effect, of reorganizing the Company under the laws of another
jurisdiction; provided that the certificate of incorporation and bylaws (or
similar charter or organizational documents) of the surviving entity are
substantively identical to those of the Company and do not otherwise adversely
impair the rights of the Purchaser), or (iii) the execution by the Company of an
agreement to which the Company is a party or by which it is bound, providing for
any of the events set forth above in (i) or (ii).

(f)

Loans and Advances.  Except for loans and advances outstanding as of the Closing
Date and for travel and other business expenses advanced to employees in the
ordinary course of business, directly or indirectly, make any advance or loan
to, or guarantee any obligation of, any Person, except for intercompany loans or
advances and those provided for in this Agreement.

(g)

Transactions with Affiliates.

(i)

Make any intercompany transfers of monies or other assets in any single
transaction or series of transactions, except as otherwise permitted in this
Agreement.

(ii)

Engage in any transaction with any of the officers, directors, employees or
affiliates of the Company or of its subsidiaries, except on terms no less
favorable to the Company or the subsidiary as could be obtained in an arm’s
length transaction, except for employment agreements and other compensation
arrangements with employees, service providers and directors made in the
ordinary course of the Company’s business.

(iii)

Divert (or permit anyone to divert) any business or opportunity of the Company
or subsidiary to any other corporate or business entity.

(h)

Other Business.  Enter into or engage, directly or indirectly, in any business
other than the business currently conducted or proposed to be conducted as of
the date of this Agreement by the Company or any Subsidiary.

(i)

Investments.  Make any investments in, or purchase any stock, option, warrant,
or other security or evidence of Indebtedness of, any Person (exclusive of any
subsidiary), other than obligations of the United States Government or
certificates of deposit or other instruments maturing within one year from the
date of purchase from financial institutions with capital in excess of $50
million; provided that the Company may make investments not to





28




--------------------------------------------------------------------------------







exceed $1,000,000 outside of the foregoing requirements; and further provided
that, the Company may acquire or invest in entities that are engaged in
businesses substantially related to the businesses operated by the Company as of
the date hereof.

(j)

Registration Statements.  Without the consent of the Majority Holders, file any
registration statement with the Commission until the earlier of: (i) 60 Trading
Days following the date that a registration statement or registration statements
registering all the Warrant Shares is declared effective by the Commission; and
(ii) the date the Warrant Shares are saleable under Rule 144 under the
Securities Act without regard to volume or manner of sale limitations; provided
that this Section shall not prohibit the Company from filing a post effective
amendment to any registration statement that was declared effective prior to the
date hereof or to a registration statement filed with the Commission on Forms
S-4 or S-8.

For purposes of this Article III, the term “Subsidiary” shall be deemed to
include any subsidiary of the Company acquired or formed after the date hereof.

ARTICLE IV

CONDITIONS

Section 4.1

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Securities.  The obligation hereunder of the Company to close and issue and sell
the Securities to the Purchaser at each Closing is subject to the satisfaction
or waiver, at or before each Closing of the conditions set forth below; provided
that those conditions set forth in (d) through (e) below, must be satisfied at
or before the initial Closing only.  These conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion.

(a)

Accuracy of the Purchaser’s Representations and Warranties.  The representations
and warranties of the Purchaser shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of each Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

(b)

Performance by the Purchaser.  The Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Purchaser at or prior to each Closing Date.

(c)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.





29




--------------------------------------------------------------------------------







(d)

Delivery of Purchase Price.  The Company shall have received from the Holdback
Account the applicable Release Amount.

(e)

Delivery of Transaction Documents.  The Transaction Documents shall have been
duly executed and delivered by the Purchaser to the Company.

Section 4.2

Conditions Precedent to the Obligation of the Purchaser to Close and to Purchase
the Securities.  The obligation hereunder of the Purchaser to purchase the
Securities and consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver, at or before each Closing, of each of the
conditions set forth below; provided that those conditions set forth in (f)
through (j) below, must be satisfied at or before the initial Closing only.
 These conditions are for the Purchaser’s sole benefit and may be waived by the
Purchaser at any time in its sole discretion.

(a)

Accuracy of the Company’s Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of each Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

(b)

Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Closing Date.

(c)

No Suspension, Etc.  Trading in the Common Stock shall not have been suspended
by the Commission or the OTC Bulletin Board (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to each Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets
(“Bloomberg”) shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by Bloomberg,
or on the New York Stock Exchange, nor shall a banking moratorium have been
declared either by the United States or New York State authorities, nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity or crisis of such magnitude in its effect on,
or any material adverse change in any financial market which, in each case, in
the judgment of the Purchaser, makes it impracticable or inadvisable to purchase
the Securities.

(d)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.





30




--------------------------------------------------------------------------------







(e)

No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(f)

Opinion of Counsel.  The Purchaser shall have received an opinion of counsel to
the Company, substantially in the form of Exhibit D hereto, with such exceptions
and limitations as shall be reasonably acceptable to counsel to the Purchaser.

(g)

Secretary’s Certificate.  The Company shall have delivered to the Purchaser a
secretary’s certificate, as to (i) the resolutions adopted by the Board of
Directors approving the transactions contemplated hereby, (ii) the Certificate,
(iii) the Bylaws, each as in effect at such Closing, and (iv) the authority and
incumbency of the officers of the Company executing the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith.

(h)

Officer’s Certificate.  On each Closing Date, the Company shall have delivered
to the Purchaser a certificate signed by an executive officer on behalf of the
Company, dated as of such Closing Date, confirming the accuracy of the Company’s
representations, warranties and covenants as of such Closing Date and confirming
the compliance by the Company with the conditions precedent set forth in
paragraphs (b)-(e) and (l) of this Section 4.2 as of such Closing Date (provided
that, with respect to the matters in paragraphs (d) and (e) of this Section 4.2,
such confirmation shall be based on the knowledge of the executive officer after
due inquiry).

(i)

Other Agreements.  The Company shall have executed and delivered the Account
Control Agreement and the Registration Rights Agreement to the Purchaser.

(j)

Transfer Agent Instructions.  The Irrevocable Transfer Agent Instructions, in
the form of Exhibit E attached hereto, shall have been delivered to the
Company’s transfer agent.

(k)

Material Adverse Effect.  No Material Adverse Effect shall have occurred at or
before such Closing Date.

ARTICLE V

CERTIFICATE LEGEND

Section 5.1

Legend.  The certificate representing the Securities shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES





31




--------------------------------------------------------------------------------







ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR AMBIENT CORPORATION SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

The Company shall issue irrevocable instructions to its transfer agent, and any
subsequent transfer agent, to issue certificates, registered in the name of the
Purchaser or its respective nominee(s), for the Warrant Shares in such amounts
as specified from time to time by the Purchaser to the Company upon exercise of
the Series G Warrant in the form of Exhibit E attached hereto (the “Irrevocable
Transfer Agent Instructions”).  Prior to registration of the Acquired Shares or
Warrant Shares under the Securities Act, all such certificates shall bear the
restrictive legend specified in this Section 5.1. Certificates evidencing the
Acquired Shares or Warrant Shares shall not contain any legend (including the
legend set forth in Section 5.1 hereof), (i) while a registration statement
(including the Registration Statement) covering the resale of such security is
effective under the Securities Act, or (ii) following any sale of Acquired
Shares or Warrant Shares pursuant to Rule 144, or (iii) if such Acquired Shares
or Warrant Shares are eligible for sale under Rule 144 without regard to volume
or manner of sale limitations, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission).  The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the effective date of a registration statement
covering such Acquired Shares or Warrant Shares, if required by the Company’s
transfer agent, to effect the removal of the legend hereunder.  If all or any
portion of the Series G Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the Warrant Shares, such
Warrant Shares shall be issued free of all legends.  The Company agrees that
following the effective date of the registration statement covering Acquired
Shares or Warrant Shares or at such time as such legend is no longer required
under this Section 5.1, it will, no later than three (3) Trading Days following
the delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate representing Acquired Shares or Warrant Shares issued with a
restrictive legend (such date, the “Delivery Date”), deliver or cause to be
delivered to the Purchaser a certificate representing such Acquired Shares or
Warrant Shares that is free from all restrictive and other legends.  The Company
may not make any notation on its records or give instructions to any transfer
agent of the Company that enlarge the restrictions on transfer set forth in this
Section. Whenever a certificate representing the Acquired Shares or Warrant
Shares is required to be issued to a Purchaser without a legend, in lieu of
delivering physical certificates representing the Acquired Shares or Warrant
Shares, provided the Company’s transfer agent is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer program, the Company
shall use its reasonable best efforts to cause its transfer agent to
electronically transmit the Acquired Shares or Warrant Shares to a Purchaser by
crediting the account of the Purchaser’s Prime Broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system (to the extent not
inconsistent with any provisions of this Agreement).  





32




--------------------------------------------------------------------------------







Section 5.2

Liquidated Damages.  The Company understands that a delay in the delivery of
unlegended certificates for the Acquired Shares or Warrant Shares as set forth
in Section 5.1 hereof beyond the Delivery Date could result in economic loss to
the Purchaser.  If the Company fails to deliver to the Purchaser such shares via
DWAC or a certificate or certificates pursuant to this Section hereunder by the
second Trading Day following the Delivery Date, the Company shall pay to the
Purchaser, in cash, $10,000 per Trading Day for each Trading Day after the
Delivery Date until such certificate is delivered (which amount shall be paid as
liquidated damages and not as a penalty).  Nothing herein shall limit the
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and the Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

Section 5.3

Sales by Purchaser.  The Purchaser agrees that the removal of the restrictive
legend from certificates representing Securities as set forth in Section 5.1 is
predicated upon the Company’s reliance that the Purchaser will sell any
securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom.

ARTICLE VI

INDEMNIFICATION

Section 6.1

Company Indemnity.  The Company agrees to indemnify and hold harmless the
Purchaser (and its respective directors, officers, affiliates, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the Purchaser
as a result of (a) any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein as such are incurred, except
to the extent that such amounts result from the Purchaser’s failure to perform
any covenant or agreement contained in this Agreement or the Purchaser’s illegal
or willful misconduct, gross negligence, misrepresentations, recklessness or bad
faith (in each case, as determined by a non-appealable judgment to such effect
or a judgment not appealed in the requisite time period) in performing its
obligations under this Agreement or (b) any action instituted against the
Purchaser, or any of its respective Affiliates, by any stockholder of the
Company who is not an Affiliate of the Purchaser, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of the Purchaser’s representations, warranties or covenants
under the Transaction Documents or any agreements or understandings the
Purchaser may have with any such stockholder or any violations by the Purchaser
of state or federal securities laws or any conduct by the Purchaser which
constitutes fraud, gross negligence, willful misconduct or malfeasance).  

Section 6.2

Indemnification Procedure.  Any party entitled to indemnification under this
Article VI (an “indemnified party”) will give written notice to the indemnifying
party of any matter giving rise to a claim for indemnification (“Notice”);
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the





33




--------------------------------------------------------------------------------







indemnifying party is actually prejudiced by such failure to give notice.  In
case any such action, proceeding or claim is brought against an indemnified
party in respect of which indemnification is sought hereunder, the indemnifying
party shall be entitled to participate in and, unless in the reasonable judgment
of the indemnifying party a conflict of interest between it and the indemnified
party exists with respect to such action, proceeding or claim (in which case the
indemnifying party shall be responsible for the reasonable fees and expenses of
one separate counsel for the indemnified parties), to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party.  In the event
that the indemnifying party advises an indemnified party that it will contest
such a claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim.  In any event,
unless and until the indemnifying party elects in writing to assume and does so
assume the defense of any such claim, proceeding or action, the indemnified
party’s costs and expenses arising out of the defense, settlement or compromise
of any such action, claim or proceeding shall be losses subject to
indemnification hereunder.  The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim.  The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense (but not control) with counsel of its
choice at its sole cost and expense.  The indemnifying party shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent.  Notwithstanding anything in this Article VI to the contrary,
the indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  Subject to the conditions of this Article
VI, the indemnification obligations to defend the indemnified party required by
this Article VI shall be made by periodic payments of the amount thereof during
the course of investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred, so long as the indemnified party
shall refund such moneys if it is ultimately determined by a court of competent
jurisdiction that such party was not entitled to indemnification.  The indemnity
agreements contained herein shall be in addition to (a) any cause of action or
similar rights of the indemnified party against the indemnifying party or
others, and (b) any liabilities the indemnifying party may be subject to
pursuant to the law.  No indemnifying party will be liable to the indemnified
party under this Agreement to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to the indemnified party’s breach of
any of the representations, warranties or covenants made by such party in this
Agreement or in the other Transaction Documents.





34




--------------------------------------------------------------------------------







ARTICLE VII

MISCELLANEOUS

Section 7.1

Fees and Expenses.  The Company shall bear its own expenses and legal fees
incurred on its behalf with respect to the negotiation, execution and
consummation of the transactions contemplated by this Agreement.  The Company
shall pay all reasonable fees and expenses incurred by the Purchaser in
connection with the enforcement of this Agreement or any of the other
Transaction Documents, including, without limitation, all reasonable attorneys’
fees and expenses.      

Section 7.2

Specific Performance; Consent to Jurisdiction; Venue.  

(a)

The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

(b)

The parties agree that venue for any dispute arising under this Agreement will
lie exclusively in the state or federal courts located in New York County, New
York, and the parties irrevocably waive any right to raise forum non conveniens
or any other argument that New York is not the proper venue.  The parties
irrevocably consent to personal jurisdiction in the state and federal courts of
the state of New York.  The Company and the Purchaser consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing in this Section 7.2 shall affect or limit any right to
serve process in any other manner permitted by law.  The Company agrees to pay
all costs and expenses of enforcement of the Transaction Documents, including,
without limitation, reasonable attorneys’ fees and expenses.  The parties hereby
waive all rights to a trial by jury.

Section 7.3

Entire Agreement; Amendment.  This Agreement and the Transaction Documents
contain the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the other Transaction Documents, neither the Company nor the Purchaser make any
representation, warranty, covenant or undertaking with respect to such matters,
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein.  No provision of this Agreement
may be waived or amended other than by a written instrument signed by the
Company and the Purchaser.  Any amendment or waiver effected in accordance with
this Section 7.3 shall be binding upon the Purchaser (and their permitted
assigns) and the Company.  

Section 7.4

Notices.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be





35




--------------------------------------------------------------------------------







effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the third business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall be:

If to the Company:

Ambient Corporation  

7 Wells Avenue

Newton, Massachusetts 02459  

Attention: Chief Executive Officer

Tel. No.: (617) 332-0004

Fax No.: (617) 663-6191

with copies (which copies

shall not constitute notice

to the Company) to:

  

Aboudi & Brounstein Law Offices

3 Gavish Street

Kfar Saba Ind. Zone 44641 Israel

Attention: Mr. David Aboudi

Tel No.: +972-9-764-4833

Fax No.: +972-9-764-4834




If to the Purchaser:

Vicis Capital Master Fund

445 Park Avenue, 16th Floor

New York, NY 10022

Phone:  (212) 909-4600

Fax:  (212) 909-4601

Attn: Shad Stastney

with a copy to:

Andrew D. Ketter, Esq.

Quarles & Brady LLP

411 East Wisconsin Avenue

Milwaukee, WI 53202

Phone:  (414) 277-5629

Fax:  (414) 978-8972




Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto pursuant to the
provisions of this Section 7.4.

Section 7.5

Waivers.  No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.  





36




--------------------------------------------------------------------------------







Section 7.6

Headings.  The article, section and subsection headings in this Agreement are
for convenience only and shall not constitute a part of this Agreement for any
other purpose and shall not be deemed to limit or affect any of the provisions
hereof.

Section 7.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns.  After each Closing,
the assignment by a party to this Agreement of any rights hereunder shall not
affect the obligations of such party under this Agreement.  Subject to
Section 5.1 hereof, the Purchaser may assign the Series G Warrant, Warrant
Shares, Acquired Shares and its rights under this Agreement and the other
Transaction Documents and any other rights hereto and thereto without the
consent of the Company.

Section 7.8

No Third Party Beneficiaries.  Except as contemplated by Article VI hereof, this
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

Section 7.9

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to any of
the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.

Section 7.10

Survival.  The representations and warranties of the Company and the Purchaser
shall survive the execution and delivery hereof and the Closing hereunder.

Section 7.11

Counterparts.  This Agreement may be executed in any number of counterparts
(including those delivered by facsimile or other electronic means), all of which
taken together shall constitute one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other parties hereto, it being understood that all parties need not sign the
same counterpart.  

Section 7.12

Severability.  The provisions of this Agreement are severable and, in the event
that any court of competent jurisdiction shall determine that any one or more of
the provisions or part of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement and this Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible.

Section 7.13

Further Assurances.  From and after the date of this Agreement, upon the request
of the Purchaser or the Company, the Company and the Purchaser shall execute and
deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement and the other Transaction Documents.








37




--------------------------------------------------------------------------------







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





38




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

AMBIENT CORPORATION

By:  /s/ John J. Joyce

            Name: John J. Joyce

Title:   Chief Executive Officer

PURCHASER:

VICIS CAPITAL MASTER FUND,

a sub-trust of Vicis Capital Series Master Trust

   By: Vicis Capital LLC

By:  /s/ Shad L. Stastney


Name: Shad L. Stastney

Title:   Partner





39


